Citation Nr: 1223199	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-22 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left eye disability, to include as secondary to service-connected residuals of a right eye injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for a left eye condition.  In February 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in June 2009.

In April 2011, the Veteran presented sworn testimony during a Travel Board hearing in Chicago, Illinois, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In July 2011, the Board remanded the Veteran's claim of entitlement to service connection for a left eye disability, to include as secondary to service-connected residuals of a right eye injury, to the Appeals Management Center (AMC) for further evidentiary development, including obtaining an addendum medical opinion to determine whether the Veteran's left eye disability was aggravated by his service-connected right eye disability.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

After reviewing the record, the Board finds that the AMC has not complied fully with the July 2011 remand directives, as discussed more fully below.  As such, this claim must be remanded yet again.  See Stegall, supra.  

As noted in the Board's previous remand, the Veteran filed a claim of entitlement to an increased rating for his service-connected right eye disability in February 2009.  However, it appears that this claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for a left eye disability, to include as secondary to service-connected residuals of a right eye injury.

In the July 2011 remand, the AMC was ordered to provide the Veteran with an addendum VA opinion to address whether his left eye disability was aggravated by his service-connected right eye disability.  The AMC obtained an addendum opinion in September 2011.  However, the September 2011 addendum opinion once again failed to address the question of secondary aggravation, stating only that the Veteran's left eye disability was not caused by his right eye disability.  As such, the examination is inadequate to decide the claim and fails to comply with the Board's July 2011 remand directives.  See Stegall, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran's claims file should be returned to the original June 2007/April 2009/September 2011 VA examiner, if possible, for an addendum opinion.  

Specifically, the examiner must state whether the Veteran's left eye disability has been aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected right eye disability.  

If service-connected right eye disability aggravates the left eye disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran may be recalled for examination, if deemed necessary.

If the June 2007/April 2009/ September 2011 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his left eye disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.

The examiner must state whether the Veteran's currently diagnosed left eye disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected right eye disability.  

If service-connected right eye disability aggravates the left eye disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The examiner should also specifically comment on any contradictory evidence of record.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why the requested opinion could not be rendered.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for a left eye disability, to include as secondary to service-connected residuals of a right eye injury, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


